     Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 1 of 7



 
 
 
 
 
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
 
                                                                                     3:20-CV-00499
                                                                                &DVHBBBBBBBBBBBBBBBBBBBBBBB
     CITY OF RENO, NEVADA, individually
    and on behalf of all others similarly situated,
                                                                                VERIFIED PETITION FOR
                        3ODLQWLII V                                          PERMISSION TO PRACTICE
                                                                                IN THIS CASE ONLY BY
              YV                                                             ATTORNEY NOT ADMITTED
                                                                                TO THE BAR OF THIS COURT
   NETFLIX, INC. and HULU, LLC,                                               AND DESIGNATION OF
                                                                                LOCAL COUNSEL

                  'HIHQGDQW V 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      ),/,1*)((,6

                     Mark S. Hamill
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUUHVSHFWIXOO\UHSUHVHQWVWRWKH&RXUW
       QDPHRISHWLWLRQHU

                        7KDW3HWLWLRQHULVDQDWWRUQH\DWODZDQGDPHPEHURIWKHODZILUPRI

                                  DiCello Levitt Gutzler LLC
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   ILUPQDPH

                                     Ten North Dearborn Street, Sixth Floor
      ZLWKRIILFHVDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                VWUHHWDGGUHVV

                            Chicago                                       Illinois
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        60602
           FLW\   VWDWH  ]LSFRGH

               312-214-7900              mhamill@dicellolevitt.com
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       DUHDFRGHWHOHSKRQHQXPEHU       (PDLODGGUHVV

                        7KDW3HWLWLRQHUKDVEHHQUHWDLQHGSHUVRQDOO\RUDVDPHPEHURIWKHODZILUPE\

                City of Reno, Nevada
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRSURYLGHOHJDOUHSUHVHQWDWLRQLQFRQQHFWLRQZLWK
                        >FOLHQW V @

    WKHDERYHHQWLWOHGFDVHQRZSHQGLQJEHIRUHWKLV&RXUW

                                                                                                              5HY
     Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 2 of 7



                                          11/08/2001
                           7KDWVLQFHBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUKDVEHHQDQGSUHVHQWO\LVD
                            GDWH
                                                                                        Illinois
      PHPEHULQJRRGVWDQGLQJRIWKHEDURIWKHKLJKHVW&RXUWRIWKH6WDWHRIBBBBBBBBBBBBBBBBBBBBBB
                                                                                                 VWDWH
     ZKHUH3HWLWLRQHUUHJXODUO\SUDFWLFHVODZ3HWLWLRQHUVKDOODWWDFKDFHUWLILFDWHIURPWKHVWDWHEDURU
     IURPWKHFOHUNRIWKHVXSUHPHFRXUWRUKLJKHVWDGPLWWLQJFRXUWRIHDFKVWDWHWHUULWRU\RULQVXODU
     SRVVHVVLRQRIWKH8QLWHG6WDWHVLQZKLFKWKHDSSOLFDQWKDVEHHQDGPLWWHGWRSUDFWLFHODZFHUWLI\LQJ
     WKHDSSOLFDQW VPHPEHUVKLSWKHUHLQLVLQJRRGVWDQGLQJ
                       7KDW3HWLWLRQHUZDVDGPLWWHGWRSUDFWLFHEHIRUHWKHIROORZLQJ8QLWHG6WDWHV'LVWULFW
     &RXUWV8QLWHG6WDWHV&LUFXLW&RXUWVRI$SSHDOWKH6XSUHPH&RXUWRIWKH8QLWHG6WDWHVDQG&RXUWV
     RIRWKHU6WDWHVRQWKHGDWHVLQGLFDWHGIRUHDFKDQGWKDW3HWLWLRQHULVSUHVHQWO\DPHPEHULQJRRG
    VWDQGLQJRIWKHEDUVRIVDLG&RXUWV
    &RXUW'DWH$GPLWWHG%DU1XPEHU
              Supreme Court of Illinois
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB     11/08/2001            6275071
                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      First Appellate Division of S. Ct. of New York BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            01/13/2014            5211461

        U.S. Court of Appeals for the First Circuit
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            11/6/2007             122554
                                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       U.S. Court of Appeals for the Sixth Circuit
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB          07/29/2009             None
                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        U.S. District Court for the N.D. of Illinois
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB            04/26/2002            6275071
                                                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                        7KDWWKHUHDUHRUKDYHEHHQQRGLVFLSOLQDU\SURFHHGLQJVLQVWLWXWHGDJDLQVWSHWLWLRQHU

      QRUDQ\VXVSHQVLRQRIDQ\OLFHQVHFHUWLILFDWHRUSULYLOHJHWRDSSHDUEHIRUHDQ\MXGLFLDOUHJXODWRU\

      RUDGPLQLVWUDWLYHERG\RUDQ\UHVLJQDWLRQRUWHUPLQDWLRQLQRUGHUWRDYRLGGLVFLSOLQDU\RU

      GLVEDUPHQWSURFHHGLQJVH[FHSWDVGHVFULEHGLQGHWDLOEHORZ

      None




                                                                    22                                                          5HY
     Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 3 of 7



                           7KDW3HWLWLRQHUKDVQHYHUEHHQGHQLHGDGPLVVLRQWRWKH6WDWH%DURI1HYDGD *LYH
     SDUWLFXODUVLIHYHUGHQLHGDGPLVVLRQ 
     None
 
 
                           7KDW3HWLWLRQHULVDPHPEHURIJRRGVWDQGLQJLQWKHIROORZLQJ%DU$VVRFLDWLRQV
     Chicago Bar Association, Illinois State Bar Association, American Bar Association
 
 
                          3HWLWLRQHUKDVILOHGDSSOLFDWLRQ V WRDSSHDUDVFRXQVHOXQGHU/RFDO5XOH,$
     IRUPHUO\/5,$ GXULQJWKHSDVWWKUHH                    \HDUVLQWKHIROORZLQJPDWWHUV 6WDWHQRQHLIQRDSSOLFDWLRQV
    'DWHRI$SSOLFDWLRQ                             &DXVH                                      7LWOHRI&RXUW                       :DV$SSOLFDWLRQ
                                                                                    $GPLQLVWUDWLYH%RG\                       *UDQWHGRU
    RU$UELWUDWRU'HQLHG

           None
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                ,IQHFHVVDU\SOHDVHDWWDFKDVWDWHPHQWRIDGGLWLRQDODSSOLFDWLRQV
                          3HWLWLRQHUFRQVHQWVWRWKHMXULVGLFWLRQRIWKHFRXUWVDQGGLVFLSOLQDU\ERDUGVRIWKH
    6WDWHRI1HYDGDZLWKUHVSHFWWRWKHODZRIWKLVVWDWHJRYHUQLQJWKHFRQGXFWRIDWWRUQH\VWRWKHVDPH
    H[WHQWDVDPHPEHURIWKH6WDWH%DURI1HYDGD
                         3HWLWLRQHUDJUHHVWRFRPSO\ZLWKWKHVWDQGDUGVRISURIHVVLRQDOFRQGXFWUHTXLUHGRI
    WKHPHPEHUVRIWKHEDURIWKLVFRXUW
                         3HWLWLRQHUKDVGLVFORVHGLQZULWLQJWRWKHFOLHQWWKDWWKHDSSOLFDQWLVQRWDGPLWWHGWR
    SUDFWLFHLQWKLVMXULVGLFWLRQDQGWKDWWKHFOLHQWKDVFRQVHQWHGWRVXFKUHSUHVHQWDWLRQ

                                                                                 33                                                                   5HY
 Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 4 of 7




 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2   FOR THE PURPOSES OF THIS CASE ONLY.

 3

 4                                                                    Petitioner's signature
     STATE OF              Illinois          )
 5                                           )
     COUNTY OF                   Cook        )
 6

 7                  Mark S. Hamill          , Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.

 9
                                                                      Petitioner's signature
10   Subscribed and sworn to before me this

11
      ]_£         day of                                                         OFFION-^j
12

13

14
          T-         Notary Public or Clerk of Court



15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate          Leonard Stone
19                                                                              (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                                               338 Ryland Street
                                                   (street address)
24
                           Reno                                       Nevada                       89501
25                      (city)                                        (state)                     (zip code)

26              775-323-220                           lstone@shookandstone.com
      (area code + telephone number)                         (Email address)
27

28                                                       4                                                Rev. 5/16
Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 5 of 7




           1st         March          21
Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 6 of 7




                       Certificate of Admission
                          To the Bar of Illinois
  I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that




                                      Mark Stanley Hamill




 has been duly licensed and admitted to practice as an Attorney and Counselor at
 Law   within   this   State;   has   duly   taken   the   required   oath   to   support   the
 CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
 also the oath of office prescribed by law, that said name was entered upon the Roll
 of Attorneys and Counselors in my office on 1 1/08/2001 and is in good standing, so
 far as the records of this office disclose.




                                             IN WITNESS WHEREOF, I have hereunto
                                                     subscribed my name and affixed the
                                                     seal of said Court, this 19th day of
                                                     August, 2020.




                                                                                       Clerk,
                                                     Supreme Court of the State of Illinois
       Case 3:20-cv-00499-MMD-WGC Document 57 Filed 03/01/21 Page 7 of 7




                 Appellate
                 Appellate Division
                           Division of
                                     of the
                                        the Supreme
                                            Supreme Court
                                                    Court
                      of
                      of the
                         the State
                             State of New York
                                   of New   York
                      First
                      First Judicial
                             Judicial Department
                                      Department


            I,
            I, Susanna
               Susanna Rojas,
                       Rojas, Clerk
                              Clerk of
                                    of the
                                       the Appellate
                                           Appellate Division
                                                     Division of
                                                              of

the
the Supreme
    Supreme Court
            Court of
                  of the
                     the State
                         State of New York,
                               of New York, First
                                            First Judicial
                                                  Judicial

Department,
Department, certify
            certify that
                    that


                     Mark
                     Mark S.
                          S. Hamill
                             Hamill
was
was duly
    duly licensed
         licensed and
                  and admitted
                      admitted to
                               to practice
                                  practice as
                                           as an
                                              an Attorney
                                                 Attorney and
                                                          and

Counsellor
Counsellor at
           at Law
              Law in
                  in all
                     all the
                         the courts
                             courts of
                                    of the
                                       the State
                                           State of New York
                                                 of New York on
                                                             on

January
January 13,
        13, 2014,
            2014, has
                  has duly
                      duly taken
                           taken and
                                 and subscribed
                                     subscribed the
                                                the oath
                                                    oath of
                                                         of office
                                                            office

prescribed by
prescribed by law,
              law, has
                   has been
                       been enrolled
                            enrolled in
                                     in the
                                        the Roll
                                            Roll of
                                                 of Attorneys
                                                    Attorneys and
                                                              and

Counsellors
Counsellors at
             at Law
                Law onon file
                          file in
                               in my
                                  my office,
                                      office, has
                                              has duly
                                                  duly registered
                                                       registered with
                                                                  with the
                                                                       the
        •< id 4* 9BHdjHwB *                   BSkW jjfflkr J
administrative
administrative office
                office of
                       of the
                           the courts,
                                courts, and
                                         and according
                                              according to
                                                         to the
                                                            the records
                                                                records of
                                                                        of

this
this court
     court is
           is in
              in good
                 good standing
                      standing as
                               as an
                                  an attorney
                                     attorney and
                                              and counsellor
                                                  counsellor at
                                                             at law.
                                                                law.




                       In
                       In Witness
                           Witness Thereof,
                                   Thereof, I I have
                                                have hereunto
                                                      hereunto set
                                                                set my
                                                                    my
                          hand
                          hand and
                               and affixed
                                   affixed the
                                           the seal
                                               seal of
                                                    of this
                                                       this court
                                                            court on
                                                                  on
                                      September
                                      September 10,10, 2020
                                                        2020




                                        Clerk
                                        Clerk of
                                              of the
                                                 the Court
                                                     Court
6278
6278
